NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                WILLIE J. KEYS, JR.,
                 Claimant-Appellant,

                           v.

                 SLOAN D. GIBSON,
        Acting Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2013-7109
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-0797, Judge Lawrence B.
Hagel.
               ______________________

                Decided: June 26, 2014
                ______________________

    DEANNE L. BONNER SIMPSON, Bonner Di Salvo, PLLC,
of Detroit, Michigan, for claimant-appellant.

    ERIC P. BRUSKIN, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Assistant
Attorney General, BRYANT G. SNEE, Acting Director, and
SCOTT D. AUSTIN, Assistant Director. Of counsel on the
2                                            KEYS   v. GIBSON



brief were DAVID J. BARRANS, Deputy Assistant General
Counsel, and AMANDA R. BLACKMON, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
                ______________________

    Before NEWMAN, SCHALL, and HUGHES, Circuit Judges.
PER CURIAM.
     Willie J. Keys, Jr. appeals a judgment of the United
States Court of Appeals for Veterans Claims, which
affirmed the denial of his claim for veterans’ benefits
based on his sleep apnea. Keys v. Shinseki, No. 11-0797,
2013 WL 790304 (Vet. App. Mar. 4, 2013). In cases such
as these, our jurisdiction is limited and we cannot review
questions of fact or application of law to fact. Because Mr.
Keys has not presented any issue that falls within the
limited scope of our jurisdiction, we dismiss the appeal.
                             I.
    Mr. Keys is a Persian Gulf veteran who served on ac-
tive duty in the United States Navy from September 1988
to October 1993. In 2006, Mr. Keys was diagnosed with
mild obstructive sleep apnea. The 2006 private medical
report created at the time of his diagnosis states that Mr.
Keys has a history of feeling sleepy.
     In 2006, after his sleep apnea diagnosis, Mr. Keys
filed a claim for veterans’ benefits, asserting service
connection for hypertension and sleep apnea. Only Mr.
Keys’s claim for service connection for sleep apnea is at
issue in this appeal. Mr. Keys’s benefits claim states that
his sleep apnea “is likely related to [his] Desert
Storm/Gulf War experience.”
    In 2007, a Regional Office of the Department of Vet-
erans Affairs denied Mr. Keys’s claim for service connec-
tion for sleep apnea. Mr. Keys appealed to the Board of
KEYS   v. GIBSON                                         3



Veterans’ Appeals. The Board found no service connec-
tion for sleep apnea.
    Mr. Keys then appealed to the Veterans Court. On
the parties’ joint motion, the court remanded the case to
the Board to reconsider Mr. Keys’s testimony regarding
his sleep apnea and any possible service connection, and
whether a further medical examination was required.
     On remand, the Board again found no service connec-
tion. The Board determined that Mr. Keys does not
qualify for service connection based on an undiagnosed
illness under 38 C.F.R. § 3.317, because Mr. Keys has an
actual clinical diagnosis of sleep apnea, and thus does not
have an undiagnosed illness. The Board also found that
the evidence did not warrant a finding of direct service
connection for his sleep apnea.
    The Board addressed two pieces of evidence. The first
is Mr. Keys’s statement that his sleep apnea “is likely
related to [his] Desert Storm/Gulf War experience.”
RA25. The Board found that statement was not compe-
tent medical nexus evidence, because while Mr. Keys is
competent to report observable symptoms of sleep apnea
since service, his statement does not suggest continuity of
symptomatology since service. Instead, the Board found,
Mr. Keys’s statement suggests a relationship between Mr.
Keys’s sleep apnea and his military service, which is a
question beyond the competence of a lay person.
    The second piece of evidence the Board addressed is
Mr. Keys’s 2006 private medical report, which states that
Mr. Keys has a history of feeling sleepy. The Board
determined that, although this statement is competent to
show a history of sleepiness, it is not competent to estab-
lish continuity of sleepiness since service. The Board
ultimately held that because there were neither asser-
tions of continuity of sleep apnea symptoms since service
nor competent medical evidence linking Mr. Keys’s service
to his sleep apnea, the duty to provide a medical examina-
4                                             KEYS   v. GIBSON



tion is not triggered, and direct service connection must
be denied.
    On appeal, the Veterans Court affirmed, determining
that: (1) the Board’s determination that Mr. Keys is not
entitled to service connection for sleep apnea is not clearly
erroneous; (2) the Board’s determination that a medical
examination is not required is not arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance
with law; and (3) the Board provided adequate reasons or
bases for its decision. Keys, WL 790304 at *1.
                             II.
     Our jurisdiction to review decisions of the Veterans
Court is limited by statute. See 38 U.S.C. § 7292 (2012).
We have exclusive jurisdiction to decide appeals that
challenge a decision of the Veterans Court with respect to
a rule of law, including the interpretation or validity of
any statute or regulation. Id. § 7292(a), (d)(1). However,
we do not have jurisdiction to review a factual determina-
tion or a law or regulation as applied to the facts of a
particular case, except to the extent an appeal presents a
constitutional issue. Id. § 7292(d)(2).
    Mr. Keys raises two issues in this appeal: (1) whether
the Veterans Court failed to apply the law regarding the
Department of Veterans Affairs’ duty to provide a medical
examination and (2) whether the Veterans Court misap-
plied the law regarding the Department of Veterans
Affairs’ duty to seek clarification. But both of these issues
involve, at best, the application of law to fact, issues
beyond our jurisdiction.
    As to the first issue of whether the duty to provide a
medical examination was triggered, Mr. Keys contends
that the requirement for a medical examination was
triggered because there is no etiology opinion in the
record; he is competent to testify about the symptoms of
his sleep apnea; and the Board ignored his statements
KEYS   v. GIBSON                                           5



that he had a history of sleepiness. These arguments,
however, are all directed to whether the Board and the
Veterans Court properly applied the law regarding the
duty to provide a medical examination—an application of
law to fact that we cannot review—rather than to any
legal error in the court’s decision.
     Similarly, the question of whether the Board properly
fulfilled its duty to assist and seek clarification on remand
also implicates the application of law to fact and is, there-
fore, beyond the court’s jurisdiction.
     Congress has made the Veterans Court, not this court,
the venue for the type of case-specific review of factual
matters and applications of law to fact that Mr. Keys asks
us to review. Accordingly, we must dismiss this appeal
for lack of jurisdiction.
                       DISMISSED
                           COST
    No Costs.